                 Case 2:19-cv-01004 Document 1 Filed 06/27/19 Page 1 of 6



 1

 2

 3
 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10 BROADCAST MUSIC, INC.;
   SCREEN GEMS-EMI MUSIC, INC.;                      No.: 2:19-cv-01004
11 RONDOR MUSIC INTERNATIONAL, INC.
   d/b/a IRVING MUSIC; BEECHWOOD                     COMPLAINT
12 MUSIC CORPORATION; LINDSEYANNE
   MUSIC CO., INC.; THE MUSIC FORCE;
13 EMI CONSORTIUM SONGS, INC. d/b/a
   EMI LONGITUDE MUSIC; FOX FILM
14 MUSIC CORPORATION; SONY/ATV
   SONGS LLC; ECAF MUSIC; HIP CITY
15 MUSIC INC.; HIFROST PUBLISHING,
16                        Plaintiffs,
17         v.
18 AMBER SEATTLE LLC d/b/a AMBER
   a/k/a AMBER RESTAURANT, BAR &
19 LOUNGE; HENRY YOUN and RYAN
   LEWIS, each individually,
20
                      Defendants.
21

22

23         Plaintiffs, by their attorneys, for their Complaint against Defendants, allege as follows

24 (on knowledge as to Plaintiffs; otherwise on information and belief). Pursuant to LCR 3,

25 concurrent notice of this suit is provided to the U.S. Copyright Office via Form AO 121.

26 ///
     COMPLAINT                                                       PAGE 1     Bullivant|Houser|Bailey PC
     NO.: 2:19-CV-01004                                                         300 Pioneer Tower
                                                                                888 SW Fifth Avenue
                                                                                Portland, Oregon 97204-2089
                                                                                Telephone: 503.228.6351
                 Case 2:19-cv-01004 Document 1 Filed 06/27/19 Page 2 of 6



 1                               I. JURISDICTION AND VENUE

 2         1.      This is a suit for copyright infringement under the United States Copyright Act

 3 of 1976, as amended, 17 U.S.C. Sections 101 et seq. (the “Copyright Act”). This Court has
 4 jurisdiction pursuant to 28 U.S.C. Section 1338(a).

 5         2.      Venue is proper in this judicial district pursuant to 28 U.S.C. Section 1400(a).

 6                                       II. THE PARTIES

 7         3.      Plaintiff Broadcast Music, Inc. (“BMI”), is a corporation organized and

 8 existing under the laws of the State of Delaware. BMI’s principal place of business is 7

 9 World Trade Center, 250 Greenwich Street, New York, New York 10007. BMI has been

10 granted the right to license the public performance rights in 14 million copyrighted musical
11 compositions (the “BMI Repertoire”), including those which are alleged herein to have been

12 infringed.
13         4.      The Plaintiffs other than BMI are the owners of the copyrights in the musical

14 compositions, which are the subject of this lawsuit. All Plaintiffs are joined pursuant to

15 Fed. R. Civ. P. 17(a) and 19(a).
16         5.      Plaintiff Screen Gems-EMI Music, Inc. is a corporation. This Plaintiff is a

17 copyright owner of at least one of the songs in this matter.
18         6.      Plaintiff Rondor Music International, Inc. is a corporation doing business as

19 Irving Music. This Plaintiff is a copyright owner of at least one of the songs in this matter.

20         7.      Plaintiff Beechwood Music Corporation is a corporation. This Plaintiff is a

21 copyright owner of at least one of the songs in this matter.

22         8.      Plaintiff Lindseyanne Music Co., Inc. is a corporation. This Plaintiff is a

23 copyright owner of at least one of the songs in this matter.
24         9.      Plaintiff The Music Force is a sole proprietorship owned by Henry Grumpo

25 Marx. This Plaintiff is a copyright owner of at least one of the songs in this matter.

26 ///
     COMPLAINT                                                        PAGE 2    Bullivant|Houser|Bailey PC
     NO.: 2:19-CV-01004                                                         300 Pioneer Tower
                                                                                888 SW Fifth Avenue
                                                                                Portland, Oregon 97204-2089
                                                                                Telephone: 503.228.6351
                   Case 2:19-cv-01004 Document 1 Filed 06/27/19 Page 3 of 6



 1           10.    Plaintiff EMI Consortium Songs, Inc. is a corporation doing business as EMI

 2 Longitude Music. This Plaintiff is a copyright owner of at least one of the songs in this

 3 matter.
 4           11.    Plaintiff Fox Film Music Corporation is a corporation. This Plaintiff is a

 5 copyright owner of at least one of the songs in this matter.

 6           12.    Plaintiff Sony/ATV Songs LLC is a limited liability company. This Plaintiff

 7 is a copyright owner of at least one of the songs in this matter.

 8           13.    Plaintiff ECAF Music is a sole proprietorship owned by Kenneth Brian

 9 Edmonds. This Plaintiff is a copyright owner of at least one of the songs in this matter.

10           14.    Plaintiff Hip City Music Inc. is a corporation. This Plaintiff is a copyright

11 owner of at least one of the songs in this matter.

12           15.    Plaintiff Hifrost Publishing is a partnership owned by Hiriam Hicks and Elliot

13 Straite. This Plaintiff is a copyright owner of at least one of the songs in this matter.

14           16.    Defendant Amber Seattle LLC is a limited liability company organized and

15 existing under the laws of the state of Washington, which operates, maintains and controls an
16 establishment known as Amber also known as Amber Restaurant, Bar & Lounge, located at

17 2214 1st Ave., Seattle, Washington 98121, in this district (the “Establishment”).
18           17.    In connection with the operation of the Establishment, Defendant Amber

19 Seattle LLC publicly performs musical compositions and/or causes musical compositions to

20 be publicly performed.
21           18.    Defendant Amber Seattle LLC has a direct financial interest in the

22 Establishment.

23           19.    Defendant Henry Youn is a governor of Defendant Amber Seattle LLC with

24 responsibility for the operation and management of that limited liability company and the

25 Establishment.

26 ///
     COMPLAINT                                                         PAGE 3    Bullivant|Houser|Bailey PC
     NO.: 2:19-CV-01004                                                          300 Pioneer Tower
                                                                                 888 SW Fifth Avenue
                                                                                 Portland, Oregon 97204-2089
                                                                                 Telephone: 503.228.6351
                 Case 2:19-cv-01004 Document 1 Filed 06/27/19 Page 4 of 6



 1         20.     Defendant Henry Youn has the right and ability to supervise the activities of

 2 Defendant Amber Seattle LLC and a direct financial interest in that limited liability company

 3 and the Establishment.
 4         21.     Defendant Ryan Lewis is a governor of Defendant Amber Seattle LLC with

 5 responsibility for the operation and management of that limited liability company and the

 6 Establishment.

 7         22.     Defendant Ryan Lewis has the right and ability to supervise the activities of

 8 Defendant Amber Seattle LLC and a direct financial interest in that limited liability company

 9 and the Establishment.

10                        III. CLAIMS OF COPYRIGHT INFRINGEMENT
11         23.     Plaintiffs repeat and reallege each of the allegations contained in paragraphs 1

12 through 22.
13         24.     Since July 2017, BMI has reached out to Defendants over forty (40) times, by

14 phone, mail and email, in an effort to educate Defendants as to their obligations under the

15 Copyright Act with respect to the necessity of purchasing a license for the public
16 performance of musical compositions in the BMI Repertoire. Included in the letters were

17 Cease and Desist Notices, providing Defendants with formal notice that they must
18 immediately cease all use of BMI-licensed music in the Establishment.
19         25.     Plaintiffs allege six (6) claims of willful copyright infringement, based upon

20 Defendants’ unauthorized public performance of musical compositions from the BMI
21 Repertoire. All of the claims for copyright infringement joined in this Complaint are

22 governed by the same legal rules and involve similar facts. Joinder of these claims will

23 promote the convenient administration of justice and will avoid a multiplicity of separate,
24 similar actions against Defendants.

25         26.     Attached to this Complaint as Exhibit 1 (the “Schedule”) and incorporated

26 herein is a schedule and list identifying some of the many musical compositions whose
     COMPLAINT                                                        PAGE 4    Bullivant|Houser|Bailey PC
     NO.: 2:19-CV-01004                                                         300 Pioneer Tower
                                                                                888 SW Fifth Avenue
                                                                                Portland, Oregon 97204-2089
                                                                                Telephone: 503.228.6351
                 Case 2:19-cv-01004 Document 1 Filed 06/27/19 Page 5 of 6



 1 copyrights were infringed by Defendants. The Schedule contains information on the six (6)

 2 claims of copyright infringement at issue in this action. Each numbered claim has the

 3 following eight lines of information (all references to “Lines” are lines on the Schedule):
 4 Line 1 providing the claim number; Line 2 listing the title of the musical composition related

 5 to that claim; Line 3 identifying the writer(s) of the musical composition; Line 4 identifying

 6 the publisher(s) of the musical composition and the plaintiff(s) in this action pursuing the

 7 claim at issue; Line 5 providing the date on which the copyright registration was issued for

 8 the musical composition; Line 6 indicating the copyright registration number(s) for the

 9 musical composition; Line 7 showing the date(s) of infringement; and Line 8 identifying the

10 Establishment where the infringement occurred.
11         27.     For each work identified on the Schedule, the person(s) named on Line 3 was

12 the creator of that musical composition.
13         28.     For each work identified on the Schedule, on or about the date(s) indicated on

14 Line 5, the publisher(s) named on Line 4 (including any predecessors in interest), complied

15 in all respects with the requirements of the Copyright Act and received from the Register of
16 Copyrights Certificates of Registration bearing the number(s) listed on Line 6.

17         29.     For each work identified on the Schedule, on the date(s) listed on Line 7,

18 Plaintiff BMI was (and still is) the licensor of the public performance rights in the musical
19 composition identified on Line 2. For each work identified on the Schedule, on the date(s)

20 listed on Line 7, the Plaintiff(s) listed on Line 4 was (and still is) the owner of the copyright
21 in the respective musical composition listed on Line 2.

22         30.     For each work identified on the Schedule, on the date(s) listed on Line 7,

23 Defendants publicly performed and/or caused to be publicly performed at the Establishment
24 the musical composition identified on Line 2 without a license or permission to do so. Thus,

25 Defendants have committed copyright infringement.

26 ///
     COMPLAINT                                                         PAGE 5    Bullivant|Houser|Bailey PC
     NO.: 2:19-CV-01004                                                          300 Pioneer Tower
                                                                                 888 SW Fifth Avenue
                                                                                 Portland, Oregon 97204-2089
                                                                                 Telephone: 503.228.6351
                        Case 2:19-cv-01004 Document 1 Filed 06/27/19 Page 6 of 6



 1            31.        The specific acts of copyright infringement alleged in the Complaint, as well

 2 as Defendants’ entire course of conduct, have caused and are causing Plaintiffs great and

 3 incalculable damage. By continuing to provide unauthorized public performances of works
 4 in the BMI Repertoire at the Establishment, Defendants threaten to continue committing

 5 copyright infringement. Unless this Court restrains Defendants from committing further acts

 6 of copyright infringement, Plaintiffs will suffer irreparable injury for which they have no

 7 adequate remedy at law.

 8            WHEREFORE, Plaintiffs pray that:

 9            A.         Defendants, their agents, servants, employees, and all persons acting under

10 their permission and authority, be enjoined and restrained from infringing, in any manner, the
11 copyrighted musical compositions licensed by BMI, pursuant to 17 U.S.C. Section 502;

12            B.         Defendants be ordered to pay statutory damages, pursuant to 17 U.S.C.

13 Section 504(c);

14            C.         Defendants be ordered to pay costs, including a reasonable attorney fees,

15 pursuant to 17 U.S.C. Section 505; and
16            D.         Plaintiffs have such other and further relief as is just and equitable.

17            DATED: June 27, 2019

18                                                     BULLIVANT HOUSER BAILEY PC

19

20                                                     By /s/ Loren D. Podwill
                                                          Loren D. Podwill, WSBA #14490
21                                                        E-mail: loren.podwill@bullivant.com
22                                                     By /s/ Alexander H. Hill
23                                                        Alexander H. Hill, WSBA #52002
                                                          E-mail: alexander.hill@bullivant.com
24
                                                       Attorneys for Plaintiffs
25   4838-6816-2459.1

26
      COMPLAINT                                                              PAGE 6     Bullivant|Houser|Bailey PC
      NO.: 2:19-CV-01004                                                                300 Pioneer Tower
                                                                                        888 SW Fifth Avenue
                                                                                        Portland, Oregon 97204-2089
                                                                                        Telephone: 503.228.6351
